Title: From Alexander Hamilton to Samuel Hodgdon, 29 March 1800
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir,
            N York March 29th. 1800
          
          I have received your letter of the thirteenth instant.
          It appears to me that four pair of shoes are quite few enough not more than sufficient for the year taking into view active service, and that these ought to be of good quality. I do not think, therefore, that it would be proper to substitute three in the place of four. The quality and workmanship of the shoes ought to be as good as — but three pair were furnished.
          You will send me a compartive estimate of the expence of Hats and Coats for the Infantry after the old and new forms.
          Saml. Hodgdon Eqr.—
        